DETAILED ACTION
Non-Final rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Regarding Claims 1-5: Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites a system/ method based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations of claim 1  ” partitioning the multi-shot seismic data set into windows including a source dimension; defining one or more first basis functions that describe the windows of the multi- shot seismic data set; generating a model that describes a decomposition of the multi-shot seismic data set using the one or more first basis functions; defining one or more second basis functions that describe a selected output data; and combining the one or more second basis functions with the model to produce a result for a source side wavefield and a receiver side wavefield.”. Thus, the claim recites a mathematical concept or formula. Which for 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation base result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2. The recitation of the processor, memory device to a user represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.   The recitation of “receiving a multi-shot seismic data set that was collected using one or more streamers having recorders configured to detect seismic waves that propagate through a subterranean domain” appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical processes in the abstract idea can be performed.    
Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field, without reciting a particular technological process which was being improved (e.g. network industries).) .  There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.

Similar analysis of the other claims 2-5 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.
Regarding Claims 6-10: Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites a system/ method based on the mathematical calculation or manipulation. Considering Prong 1 of the 101 analysis, the limitations of claim 6  ” partitioning the seismic data set into windows including a source dimension; defining a first basis function based on data in one of the windows for individual sources; defining a second basis function that describes data for multiple sources in the one of the windows; decomposing the data into a first spectrum for the individual sources in the one of the windows using the first basis function; estimating a second spectrum based on the first spectrum and the second basis function; estimating a model based at least in part on slowness values, amplitude values, or both; defining a third basis function that describes a selected output data; and outputting a result for a source side wavefield and a receiver side wavefield using the model and the third basis function..”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical based result including the mathematical calculation and formula as recited above. 

Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2. The recitation of the processor ,memory device to a user represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.   The recitation of “receiving a multi-shot seismic data set that was collected using one or more streamers having recorders configured to detect seismic waves that propagate through a subterranean domain” appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical processes in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field, without reciting a particular technological process which was being improved (e.g. network industries).) .  There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Therefore, the claim is ineligible
Similar analysis of the other claims 7-10 reach the same conclusion (mathematical formula or calculation based on result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artman et al. (US 2012/0014214) alternately Liu et al. (US 2012/0316850) alternately LU ( US 2014/0142859).
Regarding Claim 1. Artman alternately Liu alternately LU  teaches a computing system comprising: one or more processors ([Artman: para 0028, para 0125] [Liu: abstract, para 0023, para 0029] [LU: abstract, para 0011, para 0015); and 
a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations, the operations comprising ([ ARTMAN : para 0129, para 0131] [  LIU: para 0085, para 0104, para 0122] [  LU: para 0021, para 0078, para 0079]): 
receiving a multi-shot seismic data set that was collected using one or more streamers having recorders configured to detect seismic waves that propagate through a subterranean domain([ ARTMAN: para 0029, para 0040, para 0060, para 0097] [  LIU: para 0005, para 0006, para 0021, para 0030, para 0077, para 0119] [  LU: para 0016, para 0041, para 0042, para 0043, para 0047, claim 3); 
partitioning the multi-shot seismic data set into windows including a source dimension([ARTMAN: para 0043, para 0055, para 0098] [  LIU: para 0054, para 0055, para 0068] [  LU: para 0025, para 0034, para 0035]); 
defining one or more first basis functions that describe the windows of the multi- shot seismic data set([ ARTMAN: para 0044] [  LIU: para 0054, para 0055] [  LU: para 0042, para 0087); 

defining one or more second basis functions that describe a selected output data([ ARTMAN : para 0137, para 0138, claim 28] [  LIU: para 0057, para 0122, para 0123, para 0124] [  LU: para 0037, para 0042, para 0043); and 
combining the one or more second basis functions with the model to produce a result for a source side wavefield and a receiver side wavefield ([ ARTMAN: para 0066, para 0071] [  LIU: para 0064, para 0067, para 0073, para 0077, claim 4, claim 7, fig 7 A, fig 7B] [  LU: para 0037, para 0038]).

Regarding Claim 2. Artman alternately Liu alternately LU  further teaches n the windows represent spatially overlapping areas([ Dl : para 0099, para 0105] [  LIU: para 0005, para 0013, para 0056] [  LU: para 0003, para 0004]).

Regarding Claim 3. Artman alternately Liu alternately LU  further teaches the selected output data on the receiver-side comprises an up-going pressure wavefield, a down-going pressure wavefield, a total pressure wavefield, or a combination thereof(([ ARTMAN: para 0040, para 0041, para 0109] [  LIU: para 0017, para 0018, para 0071] [  LU: para 0008, para 0042]).

Regarding Claim 4. Artman alternately Liu alternately LU  further teaches the selected output data on the source-side comprises input source locations, source 

Regarding Claim 5. Artman alternately Liu alternately LU  further teaches the one or more second basis functions are combined simultaneously to produce the result to reduce propagation of errors ( [ARTMAN:[0067]-[0070]];][  LIU: to generate the backward wave-field in reverse-time propagation. The two wave-fields are cross-correlated and summed over all the time instances and shots to generate the correction term for the model updating and the process is repeated until the model converges.:[0013], [0021]; [ LU: [0069])-[0071]]).

Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegna et al. (US 20150293241)

Regarding Claim 11. Hegna teaches a method for seismic imaging, comprising acquiring seismic data that was collected using a multi-measurement streamer(113-1 to 4: fig. 1B), wherein the seismic data is acquired in response to two or more closely-spaced shots(129-1, 129-2); processing the acquired streamer data from the two or more closely-spaced shots using multi-channel reconstruction(105(receiver array): fig.1B); and in response to processing the acquired streamer data, outputting processed source and receiver data at output locations([0037]-[0038], [0048];remote: [0085], fig.11).

Regarding Claim 12. Hegna further teaches at least one of the output locations is a location where a source or receiver was not present during a survey where the seismic data was acquired( one or more engines described may be combined or be a sub-engine of another engine. Further, the engines shown may be remote from one another in a distributed computing environment: [0085], fig.11).

Regarding Claim 13. Hegna further teaches a seismic source used to generate the shots is an airgun source (the source 103 can include one or more air guns: [0021]).

Regarding Claim 14. Hegna further teaches a seismic source used to generate the shots is a marine vibrator (the source 103 can include one or more air guns and/or marine vibrators: [0021]).

Regarding Claim 15. Hegna further teaches the marine vibrator emits wavefields with different directivity patterns (up-going wavefield 133 and down-going wavefield direction 135: [0022]).
Regarding Claim 16. Hegna further teaches the multi-measurement streamer contains at least one pressure sensor, and at least one of an accelerometer, geophone, and strain sensor([0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hegna in view of Artman alternately Liu alternately LU.

Regarding Claim 17. Hegna  does not explicitly teach processing using the multi-channel reconstruction comprises: defining a first set of basis functions that describe multiple measurements for an individual streamer; defining a second set of basis functions that describe a wavefield emitted by multiple sources; identifying a subset of basis functions and corresponding amplitude factors that fit the multiple measurements and multiple sources; defining a set of output basis functions describing a desired output wavefield, wherein the output basis functions are selected to correspond to the subset of basis functions; and reconstructing a seismic wavefield using the output basis functions, together with the identified amplitude factors..

However, Artman alternately Liu alternately LU  teaches processing using the multi-channel reconstruction comprises: defining a first set of basis functions that describe multiple measurements for an individual streamer([ARTMAN: para 0044] [ LIU: para 0021][ LU: para 0042); 
defining a second set of basis functions that describe a wavefield emitted by multiple sources([ARTMAN: para 0066, para 0071] [ LIU: para 0064, para 0067, para 
identifying a subset of basis functions and corresponding amplitude factors that fit the multiple measurements and multiple sources[ARTMAN: para 0071, para 0072, para 0074] [ LIU: para 0073, para 0074][ LU: para 0042, para 0043]); 
defining a set of output basis functions describing a desired output wavefield, wherein the output basis functions are selected to correspond to the subset of basis functions[ARTMAN: para 0109] [ LIU: para 0057, para 0068][ LU: para 0042, para 0043];; and
 reconstructing a seismic wavefield using the output basis functions, together with the identified amplitude factors([ARTMAN: para 0050, para 0058, para 0060, para 0086][ LIU: para 0057, para 0068][ LU: para 0042, para 0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Hegna, processing using the multi-channel reconstruction comprises: defining a first set of basis functions that describe multiple measurements for an individual streamer; defining a second set of basis functions that describe a wavefield emitted by multiple sources; identifying a subset of basis functions and corresponding amplitude factors that fit the multiple measurements and multiple sources; defining a set of output basis functions describing a desired output wavefield, wherein the output basis functions are selected to correspond to the subset of basis functions; and reconstructing a seismic wavefield using the output basis functions, together with the identified amplitude factors, as taught by Artman alternately 
Regarding Claim 18. Artman alternately Liu alternately LU further teaches  the subset of basis functions and corresponding amplitude factors are computed using a matching pursuit method ([ARTMAN: para 0066] [ LIU: para 0071] [ LU: para 0042, para 0076]).

Regarding Claim 19. Artman alternately Liu alternately LU further teaches 19. the reconstructed seismic wavefield represents a downgoing wavefield from one or more seismic source locations, and an upgoing wavefield at one or more receiver locations ([ARTMAN: para 0040, para 0041, para 0109] [ LIU: para 0017, para 0018, para 0071] [ LU: para 0008, para 0042].).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hegna in view of Artman alternately Liu alternately LU, as applied on claim 17,  further  in view of Poole(US 2018/0335534).

Regarding Claim 20:. The modified Hegna   does not explicitly teach two or more sets of closely-spaced shots are activated simultaneously, and the reconstructed seismic wavefield at output source and receiver locations represents the wavefield as if the two or more sets of closely-spaced shots had been activated independently.
However, Poole teaches  two or more sets of closely-spaced shots are activated simultaneously([00813]), and the reconstructed seismic wavefield at output source and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Hegna, two or more sets of closely-spaced shots are activated simultaneously, and the reconstructed seismic wavefield at output source and receiver locations represents the wavefield as if the two or more sets of closely-spaced shots had been activated independently, as taught by Poole , so as to reconstructing a seismic wavefield in compact and inexpensive way
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Roger et al. (US 2014/0029379) disclose steering a first acoustic linear antenna belonging to a plurality of acoustic linear antennas towed by a vessel, a plurality of navigation control devices being arranged along said plurality of linear antennas in order to act at least laterally on the position of said linear antennas, wherein at least one given navigation control device, among said plurality of navigation control devices arranged along said first acoustic linear antenna.
b) Salama et al. (US 2016/0161621) disclose A method can include receiving data in a data domain where a first portion of the data domain includes a signal to noise ratio that exceeds a signal to noise ratio in a second portion of the data domain; generating a model; in a transform domain, based at least in part on the model, filtering at least a portion of the data in the second portion of the data domain; and, based at 
c) Lecocq et al. (US 201/50234065) disclose he operations of acquiring seismic data on site conventionally use networks of sensors (here below designated as “hydrophones” with regard to the acquisition of data in a marine environment). Arrays of hydrophones are forming channels. Several channels are distributed along cable in order to form linear acoustic antennas normally referred to as “streamers” or “seismic streamers”. at each shot of the seismic source, a step of processing is the assignment of each channel to a bin. Bins represent local areas (e.g. 8 m×8 m) on the Earth's surface which have been probed by some channels during the seismic survey, i.e. which have been hit by some rays coming from the source and whose reflected ray is received by a channel.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864